NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1, 4-5, and 10-15 is the recitation in claim 1 of a porous material having a pore volume in the range of from 2.1 to 9.5 cm3/g for pore sizes <150 nm. 
The closest prior art is that disclosed in the previous Office Actions: (1) Partap et al. “‘Supercritical Carbon Dioxide in Water' Emulsion Templated Synthesis of Porous Calcium Alginate Hydrogels," from Advanced Materials, (2006), 18, pages 501-504 and (2) Yi Cheng et al. “Reinforced low density alginate-based aerogels: Preparation, hydrophobic modification, and characterization,” Carbohydrate Polymers (2012), 88, pages 1093-1099. Partap et al. and Yi Cheng et al. are as discussed in the Office Action mailed on 10/20/2020. Neither Partap et al. or Yi Cheng et al. teach that the aerogels disclosed therein have a pore volume in the range of from 2.1 to 9.5 cm3/g for pore sizes <150 nm. The pore volumes disclosed in Partap et al. are outside the range required for amended instant claim 1. Partap et al. also provides evidence that having the same materials used to produce the same product, i.e. an aerogel, will not . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766